Title: From Thomas Jefferson to Sir John Sinclair, 23 March 1798
From: Jefferson, Thomas
To: Sinclair, Sir John


          
            Dear Sir
            Philadelphia March 23. 1798.
          
          I have to acknolege the receipt of your two favors of June 21. & July 15. & of several [separate] parcels of the Agricultural reports. these now form a great mass of information on a s[ubject] of all in the world the most interesting to man; for none but the husbandman makes any thing [for him] to eat, & he who can double his food, as your exertions bid fair to do, deserves to rank, [among his] benefactors, next after his creator. among so many reports of transcendent merit, [one is un]willing to distinguish particulars: yet the application of the new chemistry to the subject of manur[es, the] discussion of the question on the [size] of farms, the [treatise on the potatoe, from] their universality, have an advantage in other countries [over] those [which are topographical.] the work which shall be formed as the result of the whole [we shall ex]pect with impatience. Permit me, through you, to make here my acknowlegements to the board of Agriculture for the honor they have  been pleased to confer on me, by [associating me to their institution. in] love for the art which gives bread to man, & virtue [to him] who makes it I am truly their [associate;] but even[ts have co]ntrouled my [predilection for it’s practice,] and denied to me that [uninterr]upted attention which alone can enable [us to advance in it with a sure step. perhaps] I may find opportunities of being useful to you as a centinel [at an outpost], by conveying intelligence of whatever may [occur] here [new & interesting to agriculture. this duty I] shall perform with pleasure; as well in [respectful] return for the notice of the board, [as from] a zeal for improving the condition of human life by an interchange of it’s comforts & of the information which may [increase them].
          Observing from your letter of July 15. that a sample of the Virginia May wheat would be acceptable, I have given orders at Richmond to have some of the most genuine procured, & to be so packed in a [barrel in layers with boards between each, as may pre]vent it’s heating. for a very small [degree of heat destroys] it’s [vegeta]ting power, and as the present unbridled state of things on the ocean, renders every thing committed to it precarious, I have directed a second parcel to be sent by a second vessel so as to double the chance of your getting it. it will be addressed to yourself by my correspondent there. this wheat has it’s disadvantages; but it has also some properties singularly advantageous under certain circumstances; and as under every accident of [season, soil or climate it is] desireable that the farmer should find something which may suit [his situation, this] newly discovered variety of wheat will often fill a plot which otherwise would be without resource. it may be sowed in Virginia 3. or 4 weeks later than the common wheat, & comes 3. or 4. weeks sooner, to wit, the last week in May. it thus lengthens the seed time, lengthens the harvest, & shortens the distresses arising from a preceding short crop. the grain to be sown must be carefully kept from heat. many crops were lost, before it’s peculiar tenderness in that respect was known. it is more liable to sprout as it grows in the field in wet seasons, and yields less straw than the common. it is on the other hand a heavier grain, & makes the whitest & lightest bread we have ever seen; insomuch as to command a shilling more for the bushel. but it must be ground early in the season. it loses of it’s colour if it lies unground till the spring. it does not answer equally well in every part of our state. in the lower country it is invaluable: but in the temperate climate of the middle parts, where I live, it fails too frequently to be relied on. whether this proceeds from the mildness of our summer, or greater degree of winter, we have not yet had experience enough of this grain to decide.
          I promised in a former letter to send you a drill invented by a mr Martin of Virginia, which I consider as perfect for sowing a single row.  it will I hope, so far, supply this great desideratum which has so long existed, and still exists as mr Young informs us even for the farmer of England. you will find that the drill of mr Martin fulfills the requisites so properly exacted by mr Young, of simplicity & cheapness of construction, ease of repair, & the perfect performance of it’s offices. it is made with us for 9. dollars or 40/6 your money. it opens it’s furrow, sows the seed, & covers it, & that by a draught not too great for a man. I have myself drawn it through a row of several hundred paces without fatigue. the weakest & cheapest draught animal therefore is equal to it. I expect one daily, which is on it’s way here, from the inventor, made on his most approved construction; which shall be immediately forwarded to your address: and I can recommend it with confidence, from my own experience, as well as from that of better judges. I have for some time contemplated the extending it to the sowing 3. or 4. rows at a time; in which way the sowing wheat in equidistant rows might be rendered as easy as it is advantageous.
          We have a very simple contrivance for economising clover seed; which, considering the expence of that article, and the rapid extension of the clover husbandry, as well as the superior regularity with which it sheds it’s seed, is of real value. it is a box of thin deal, or other light wood, 7. feet long, 6. Inches wide & 3. Inches deep, divided by thin partitions into 7. equal cells, in the bottom of each of which are holes of the size of the largest knitting needle, for knitting the coarsest woollen hose. a hole of ¼ of an inch should be first made through the wooden bottom, & that covered by a piece of tin an inch square, with such a hole through it’s center, as is before described. two straps round the box about 18. I. or 2. feet from the center each way, serve as handles for the seedsman to hold by, & he walks on, sifting the seed over a band of about 9. feet breadth, and will sow about 8. or 10. acres a day. winds do not impede the operation; their effect being uniform on the falling of the seed. this circumstance I have found important, because the latter end of March, when I have usually sown, is for the most part very windy. those who sow by hand are in the habit with us of sowing about a gallon of seed to the acre. I can affirm after my own experience of several hundred acres sown in my farms within the last 4. or 5. years, that 3. pints sowed by this box are equal to a gallon by hand; & that for equality of distribution, no human hand can be compared with it. two such holes as I have mentioned in each cell will shed 3. pints to the acre. I know you are in the practice in England of sowing much more than a gallon of clover seed to the acre. but whatever be the quantity which any farmer sows by hand, he will have the same effect from this box with three eighths of the seed. if he now sows two gallons by hand, let him have 4.  holes in each cell of the box; it will then shed 3. quarts, and the ground be as effectively covered with seed, & afterwards with plants. I believe the use of this seed-box to have originated here, & suggest it on that supposition, as the economy it presents is worthy the farmer’s attention.
          Another small practice, which I believe also to have originated here, & now approved by an extensive experience of several years, is the method of laying down & ploughing in buckwheat or other plants intended to be turned in as a green dressing. this has been practised in other countries by rakes or rollers preceding the plough. the imperfections & inconveniences of both these methods are known to every farmer. our method is to fix horizontally in the fore-end of the ploughbeam, and at right angles to it, an iron or wooden pin [2.] feet long, on the side on which the mould board lies. to the end of this pin hang a heavy ox-chain, & fasten the other end of the chain round the beam, 2. or 3. feet from it’s end, letting the chain swag to the ground. a little experience will teach the precise part of the beam where the hinder end of the chain should be fixed, & what sweep to give it. the ploughman then proceeding, the chain draws down the plants, & while the heads are held d[own by it, the] share cuts under the root, the whole plant is turned over, & immediately covered with earth by the mouldboard.
          I observe you have considered the rafter-level as worthy notice in some of the Reports for the convenience with which, by it’s aid, we trace the level for the rills of water in irrigation. as it seems that this use of it, so familiar with us, was new with you, perhaps another may be equally so, to which it is applied with peculiar advantage. I suppose this the more possible, as I do not know that it is used even here for this purpose but in my own neighborhood. I mean the tracing on the side of a hill the line of regular ascent for a road. I live in a very hilly country. in my farms particularly I have found it necessary to pay great attention to the making roads of such easy & regular ascent as may in some degree lessen this natural disadvantage. I find that a rise of 1. foot in 10. being an angle of about 5°-45’ is a very practicable & convenient degree of ascent. to prepare the instrument for this, set it on a level floor, & then raising one of the feet one tenth of it’s span, mark the cross bar where the plumbline intersects it. do the same with the other foot, & the instrument is ready for working with either foot foremost. place one foot at the foot of the hill, & raise the other up the face of it, till the plumb line crosses the bar at the corresponding mark. stick a pin in the ground at the forefoot; then advance setting the lower foot by that pin, & again moving the upper one till the line again covers the same mark, which gives you a point for a second pin; and so on to the height you mean to attain. if you wish to go round a hill at any particular height, on a dead  level, you move the forefoot till the plumbline falls on the central mark which denotes the true level, & setting there a pin, you proceed step by step as before. these pins trace the line for the center of the road. dig half the breadth you propose for it into the hill, & draw the earth out to form the other half of the breadth, as in making a terras. this process enables you to make the road with the least digging & other labor possible. having made many miles of such road, about 10. feet wide, I am enabled to say from my own experience that a mile requires from 25. to 100. days work, according as the hill is more or less steep or stony, & as it is open or covered with trees, which require to be taken up by the roots.
          These details I know are small, & not important; & by those to whom they are familiar, will be thought too obvious for mention. I thought so of the use of the rafter level till I saw that it had not occurred with you. perhaps this may be the case with some other of these small details; & in that case the benefit cannot be less than the trouble of mentioning them.
          In a former letter to you I mentioned the construction of the mould board of a plough, which had occurred to me, as advantageous in it’s form, as certain & invariable in the method of obtaining it with precision. I remember that mr Strickland of York, a member of your board, was so well satisfied with the principles on which it was formed that he took some drawings of it; and many others have considered it with the same approbation. an experience of 5. years has enabled me to say it answers in practice to what it promises in theory. the mould board should be a continuation of the wing of the ploughshare, beginning at it’s hinder edge and in the same plane. it’s first office is to recieve the sod horizontally from the wing, to raise it to a proper height for being turned over, & to make in it’s progress the least resistance possible, & consequently to require a minimum in the moving power. were this it’s only office, the wedge would offer itself as the most 
   
   * I am aware that, were the turf only to be raised to a given height in a given length of mouldboard, & not to be turned over, the form of least resistance would not be rigorously a wedge with both faces strait, but with the upper one curved according to the laws of the solid of least resistance described by the mathematicians. but the difference between the effect of the curved & of the plain wedge, in the case of a mouldboard, is so minute, & the difficulty in the execution which the former would superinduce on common workmen is so great, that the plain wedge is the most eligible to be assumed in practice for the first basis of our construction.

eligible form in practice. but the sod is to be turned over also. to do this, the one edge of it is not to be raised at all: for to raise this would be a waste of labor. the other edge is to be raised till it passes the perpendicular, that it may fall over with it’s own weight. and that this may be done, so as to give also the least resistance, it must be made to rise gradually from the moment   the sod is recieved. the mould board then, in this second office, operates as a transverse or rising wedge, the point of which sliding back horizontally on the ground, the other end continues rising till it passes the perpendicular. or, to vary the point of view, place on the ground a wedge of the breadth of the ploughshare, of it’s length from the wing backwards, & as high at the heel as it is wide. draw a diagonal on it’s upper face from the left angle at the point to the right upper angle of the heel. bevil the [face] from the diagonal to the right bottom edge which lies on the ground. that half is then evidently in the best form for performing the two offices of raising & turning the sod gradually, & with the least effort: & if you will suppose the same bevil continues on the left side of the diagonal, that is, if you will suppose a strait line, whose length is at least equal to the breadth of the wedge, applied on the face of the first bevil, and moved backwards on it, parallel with itself & with the ends of the wedge, the lower end of the line moving along the right bottom edge, a curved plane will be generated whose characteristic will be a combination of the principle of the wedge in cross directions, & will give what we seek, the mould-board of least resistance. it offers too this great advantage that it may be made by the coarsest workman, by a process so exact, that it’s form shall never be varied a single hair’s breadth. one fault of all other mouldboards is that, being copied by the eye, no two will be alike. in truth it is easier to form the mouldboard I speak of with precision, when the method has been once seen, than to describe that method either by words or figures. I will attempt however to describe it. whatever may not be intelligible from the description may be supplied from the model I send you.
          Let the breadth & depth of the furrow the farmer usually opens, as also the length of his plough-bar, from where it joins the wing to the hinder end, be given; as these fix the dimensions of the block of which the mould-board is to be made. suppose the furrow [9]. Inches wide, 6. Inches deep, & the plough bar 2. feet long. the block Fig. 1. must be 9. I. wide at bottom, (b.c.) 13½ I. wide at top (a.d.) because if it were merely of the same width with the bottom (as a.e.) the sod, only raised to the perpendicular, would fall back into the furrow by it’s own elasticity. I find from experience that the top of the mould-board should over-jet the perpendicular 4½ I. to ensure that the weight of the sod shall preponderate over it’s elasticity. the block must be 12. I. high, because, unless the mouldboard be in height double the depth of the furrow, in ploughing friable earth, it will be thrown in waves over the mouldboard. and it must be 3. feet long, one foot of which is added to form a tailpiece, by which it may be made fast to the plough handle. the first operation is to  give the first form to this tailpiece, by sawing the block (Fig. 2.) across from a. to b. on it’s left side, which is 12. Inches from it’s hinder end, along the line b.c. to c. within 1½ Inch of the right side; & to the corresponding point in the bottom, 1½ Inch also from the side. then saw in again at the hinder end from d.e. (1½ I. from the right side) along the line d.c. the block a.b.c.d.e.f.g. drops out, & leaves the tail-piece c.d.e.h.i.k. 1½ I. thick. the fore part of the block a.b.c.k. l.m.n. is what is to form the real mould-board. with a carpenter’s square, make a scribe all round the block at every inch. there will of course be 23. of them. then from the point k. Fig. 2. & 3. draw the diagonals k.m. on the top, & k.o. Fig. 3. on the right side. enter a saw at the point m. being the left-fore-upper corner, & saw in, guiding the hinder part of the saw along the diagonal m.k. (Fig. 2.3.) & the fore part down the left edge of the block at the fore-end m.l. (Fig. 2) till it reaches k. & 1. in a strait line. it will then have reached the true central diagonal of the block. then [enter the saw at the point o.] being the right fore-bottom corner, & saw in, guiding the hinder part of the saw along the diagonal o.k. Fig. 3. & the fore part along the bottom edge of the fore-end o.l. till it again reaches k.l. the same central diagonal to which you had cut in the other direction. consequently the pyramid k.m.n.o.l. Fig. 4. drops out & leaves the block in the form Fig. 5. you will now observe that if, in the last operation, instead of stopping the saw at the central diagonal k.l. we had cut through the block in the same plane, we should have taken off a wedge l.m.n.o.k.b. Fig. 3. & left the block in the form of a wedge also l.o.k.b.a.p.k. which, when speaking of the principle of the mould board, I observed would be the most perfect form, if it had only to raise the sod. but as it is to be turned over also, the left half of the upper wedge is left on, to furnish on the left side the continuation of the bevil which was proposed to be made on the right half of the bottom edge. we are now to proceed to this bevil; for which purpose the scribes round the block were formed, before the pyramidal piece was taken out; & attention must be used not to mismatch or mistake them now that they are disjoined by the withdrawing of that piece. enter the saw on the two points of the 1st. scribe, where it has been disjoined, which is exactly where it intersected the two superficial diagonals, & saw across the hollow of the block, guiding the saw both  before & behind along the same scribe, till the fore-part of the saw reaches the bottom edge of the right side & the middle of the saw reaches the central diagonal; the hinder part will of course continue the same strait line, which will issue somewhere on the top of the block. then enter the saw in like manner on the two projecting points of the 2d. scribe, & saw in, along the scribe before [&] behind, till it reaches the same bottom edge of the right side, & the central diagonal.  then the 3d. 4th. 5th. &c. scribes successively. after cutting in several of the earlier scribes, the hinder part of the saw will issue at the left side of the block, & all the scribes being cut, the saw will have left strait lines from the bottom edge of the right side of the block across the central diagonal. with an adze dub off all the sawed parts to the bottoms of the saw marks, just leaving the traces visible, and the face of the mouldboard is finished. These traces will shew how the cross wedge rises gradually on the face of the direct wedge, which is preserved in the central diagonal. a person may represent to himself sensibly and easily the manner in which the sod is raised on this mouldboard, by describing on the  ground a parallelogram 2. feet long and 9 inches broad, as a.b.c.d. then rest one end of a stick 27½ I. long on the ground at b. & raise the other 12 I. high at e. which is 4½ I. from d. & represents the overhanging of that side of the mouldboard. then present another stick 12 I. long from a. to b. and move it backwards parallel with itself from a.b. to d.c. keeping one end of it always on the line a.d. and letting the other rise, as it recedes, along the diagonal stick b.e. which represents our central diagonal. the motion of the cross stick will be that of our rising wedge, & will shew how every transverse line of the sod is conducted from it’s first horizontal position, till it is raised so far beyond the perpendicular as to fall reversed by it’s own weight. But, to return to our work. we have still to form the underside of the mouldboard. turn the block bottom up. enter the saw on the 1st. scribe, at what was the bottom edge of the left side, & cut in, guiding the instrument at both ends by the scribe, till it has approached within an inch, or any other distance according to the thickness you chuse, of the face. then cut in like manner all the other scribes, &, with the adze dub out the sawed parts, & the mouldboard is done.It is to be made fast to the plough by resting the toe in the hinder edge of the wing, which must be made double, like a comb case, to recieve & protect the fore-end of the mouldboard. then pass a screw through the mouldboard & helve of the plough-share where they touch each other, and two others through the tailpiece of the mouldboard, and right handle of the plough, & cut  off so much of the tailpiece as projects behind the handle, diagonally, & the whole is done.
          I have described this operation in it’s simplest mode that it might be the more easily understood. but, in practice, I have found some other modifications of it advantageous. thus instead of first forming my block as a.b.c.d. Fig. 7.  where ab. is 12. I. & the angle at b. a right one, I cut a wedge like piece b.c.e. off of the bottom through the whole length of the block, b.e. being equal to the thickness of the bar of the share (suppose 1½ I.) because,  the face of the wing declining from the top of the bar to the ground, were the block laid on the share, without an equivalent bevil at it’s bottom, the side a.b. would decline from the perpendicular, and a.d. from it’s horizontal position. again, instead of leaving the top of the block [13½] I. wide from m. to n. Fig. 8. I cut a wedge from the right side n.k.i.c.p.n. 1½ I. thick at top and tapering to nothing at bottom; because I find that the tail-piece, being by this means made oblique, as c.i. instead of k.i. is brought more advantageously to the side of the handle. the first superficial diagonal is consequently brought from m. to c. & not from m. to k. as in the first directions. these variations will be seen in the models accompanying this, & will be easy to any one after understanding the general principle. the models represent the block in the different stages of the operation, & the mould-board as ultimately formed. While these mouldboards have been under trial, & essays have been making of greater or less projections for the upper right edge of the block, & of different heights in proportion to the depth of the furrow, I have continued to make them of wood. but now satisfied by a sufficient experience that, for a furrow of 9. I. by 6. I. the dimensions I have stated are the best, I propose to have the mould-board made of cast iron.
          I am sensible that this description may be thought too lengthy & elaborate for a subject which has rarely been deemed worthy the application of science. but if the plough be in truth the most useful of the instruments known to man, it’s perfection cannot be an idle speculation. and in any case whatever, the combination of a theory which may satisfy the learned, with a practice intelligible to the most unlettered laborer, will be acceptable to the two most useful classes of society. Be this as it may, from the widow her mite only was expected. I have contributed according to my poverty: others will from their abundance. none so much as yourself who have been the animating principle of the institution from it’s first germ. when I contemplate the extensive good  which the proceedings under your direction are calculated to produce, I cannot but deplore every possibility of their interruption. I am fixed in awe at the mighty conflict to which two great nations are advancing, and recoil with horror at the ferociousness of man. will nations never devise a more rational umpire of differences than force? are there no means of coercing injustice more gratifying to our nature than a waste of the blood of thousands, & of the labor of millions of our fellow-creatures? we see numerous societies of men (the aboriginals of this country) living together without the acknolegement of either laws or magistracy. yet they live in peace among themselves, & acts of violence & injury are as rare in their societies as in nations which keep the sword of the law in perpetual activity. public reproach, a refusal of common offices, interdiction of the commerce & comforts of society are found as effectual as the coarser instruments of force. nations, like these individuals, stand towards each other only in [the] relations of natural right. might they not, like them, be peaceably punished for violence & wrong? wonderful has been the progress of human improvement in other lines. let us hope then that that law of nature which makes a virtuous conduct produce benefit, & vice loss to the agent, in the long run, which has dictated the common principle that honesty is the best policy, will in time influence the proceedings of nations as well as of individuals: & that we shall at length be sensible that war is an instrument entirely inefficient towards redressing wrong; that it multiplies, instead of indemnifying, losses. had the money which has been spent in the present war been employed in making roads, & conducting canals of navigation & irrigation through the country, not a hovel in the remotest corner of the highlands of Scotland, or mountains of Auvergne, would have been without a boat at it’s door, a rill of water in every field, and a road to it’s market town. had the money we have lost by the lawless depredations of all the belligerent powers been employed in the same way, what communications would have been opened of roads & waters! yet were we to go to war for redress, instead of redress, we should plunge deeper into loss, & disable ourselves for half a century more from attaining the same end. a war would cost us more than would cut through the isthmus of Darien; and that of Suez might have been opened by what a single year has seen thrown away on the rock of Gibraltar. these truths are palpable, & must in the progress of time have their influence on the minds & conduct of nations. an evidence that we are advancing towards a better state of things may be gathered from the public patronage of your labors, which tend eminently to ameliorate the condition of man. that they may meet the success they merit I sincerely pray; & that yourself may recieve the patriot’s best reward, the applauding voice of present &  future times. accept, I beseech you, mine, with assurances of the sentiments [of] great & sincere respect & esteem with which I have the honor to be Dear Sir
          Your most obedient & most humble servt.
          
            Th: Jefferson
          
        